UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 GASPAR AVENDAÑO HERNANDEZ,
                   Petitioner,
                                                                 20-CV-1589 (JPO)
                    -v-
                                                                       ORDER
 THOMAS DECKER et al.,
                             Respondents.


J. PAUL OETKEN, District Judge:

       In this action, a petition for a writ of habeas corpus under 28 U.S.C. § 2241, Gaspar

Avendaño Hernandez seeks relief from his detention by Immigration and Customs Enforcement.

Avendaño Hernandez has filed a letter motion to compel Respondents to release him pursuant to

Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001). (Dkt. No. 9.)

       Respondents are directed to file a letter not exceeding six pages responding to Avendaño

Hernandez’s motion on or before March 27, 2020. Avendaño Hernandez shall file a reply letter,

if any, not exceeding two pages on or before March 30, 2020.

       SO ORDERED.

Dated: March 24, 2020
       New York, New York

                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
